                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DANELLE VALENZUELA,                                 Case No. 19-cv-03862-TSH
                                   6                     Plaintiff,
                                                                                             SECOND ORDER TO SHOW CAUSE
                                   7              v.

                                   8     SAN FRANCISCO SALVATION ARMY
                                         REHABILITATION, AKA THE ARC, et
                                   9     al.,
                                  10                     Defendants.

                                  11

                                  12          On November 22, 2019, the Court granted the parties’ stipulated request to stay this case
Northern District of California
 United States District Court




                                  13   pending resolution of the underlying arbitration. ECF No. 18. The Court ordered the parties to

                                  14   file a joint status report within 14 days of completion of the arbitration process. ECF No. 19. As

                                  15   there had been no further docket activity, on March 3, 2020, the Court ordered the parties to file a

                                  16   joint status report by March 18, 2020. The Clerk also directed the parties to file a consent or

                                  17   declination to proceed before a magistrate judge by March 18. ECF No. 21. No response has

                                  18   been received.

                                  19          Accordingly, the Court ORDERS Plaintiff Danelle Valenzuela to show cause why this

                                  20   case should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  21   Plaintiff shall file a declaration by April 2, 2020. Notice is hereby provided that failure to file a

                                  22   written response will be deemed an admission that Plaintiff does not intend to prosecute, and the

                                  23   case will be reassigned to a district judge with a recommendation that it be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 19, 2020

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
